Di Giovanna, J.
Motion for review of the determination of the Commissioner of Motor Vehicles removing the petitioner’s name from the list of those entitled to the use of license plates bearing the letters “ MD ”. The respondent did not act arbitrarily or capriciously in determining that a doctor of osteopathy did not come within the regulations issued by his office permitting the issuance of license plates bearing the letters “ MD ” to doctors of medicine. In determining that doctors of medicine constitute a class of physicians and surgeons peculiarly known to the lay public as those who administer to the human ills in a well-known and universally accepted manner, it cannot be said that the respondent erred as a matter of law in determining that all other persons who are connected with other phases of treatment of human ills do not come within the definition as contained in the regulations issued by his office respecting the issuance of license plates to doctors of medicine. While special plates might be issued within the discretion of the commissioner to other classes of practitioners the failure to do so is not an issue herein. The special proceeding is dismissed.